DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims the rejection of claims 34-37 under 35 U.S.C. 112a as presented the previous Office Action mailed December, 3, 2021 has been withdrawn.
In view of the amendment to the claims the rejection of claims 13, 14, 17, 19 and 32-37 under 35 U.S.C. 112b as presented the previous Office Action mailed December, 3, 2021 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 13, 14, 17, 19, 32, 38-41 are currently pending and rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 17, 19, 32 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 38 recite in the preamble, “A method of cooling a container.”  It is noted however, that the specification indicates that the method for cooling isn’t to cool the container, but for cooling the produce within the container (see page 1, first paragraph of the specification as filed; see also the abstract, where, “the forced cooling fluid may be proportionately passed into the overall container to more efficiently cool the produce therein.”).  Therefore, the claim limitation is seen to be new matter as it is broader than what would have been reasonably supported by Applicant’s original disclosure, which is directed to cooling the contents of the container such as produce.    This rejection can be overcome by amending the preamble to claims 13 and 38 to recite, “A method of cooling produce within a container” and subsequently reciting in the body of claims 13 and 38, that each of the containers contain produce (or similar language).
Claim 13 recites, “wherein the angled lip is not parallel with the bottom wall of the case.”  (see step c).  Claim 38 recites, “wherein the upper lip is not parallel with a base of the case, wherein the lower lip is parallel to the base of the case.”  (see step b).  
These limitations are seen to be new matter, because the lip not being parallel with the bottom wall (or base) of the case and a lower lip that is parallel to the base of the case is not seen to be clearly supported by the original disclosure.  Figures 7 and 19, for instance, show to different views of the lip 220, 221, where it is not clear from the figures if there is a portion of the upper or lower lip that is still parallel with a bottom wall or base of the case.  While the figures can be relied on for support, it is noted that the figures are not disclosed as being drawn to scale and therefore, it is not clear from the figures that the above limitation has been clearly supported by Applicant’s original disclosure.  Furthermore, while 221 of figure 19 can be construed to be an angle (see page 28, lines 1-6 as filed), this is not seen to show whether the angled portion is “not parallel” with a base and whether the lower lip is parallel with the base. 
Claim 13 recites the limitation, “locking a first container, a second container, a third container, and a fourth container in a case.”  This limitation is seen to be broader than what would have been reasonably supported by the original disclosure.  As currently presented “locking a first container…” reads on any form of locking of a first container, such as using a lid for the case; however the specification recites that “The main clamshell vent (210) with its extended main vent lip locks into the master case” (see page 22, last paragraph; see also page 25, last paragraph).  Therefore, the original disclosure supports that the lip is what locks the container into the case and the rejection can be accordingly overcome by using similar claim language.
Claim 40 recites, “wherein the angle is based at least in part on the size of the container.”  Claim 41 recites, “wherein the angle is based at least in part on the size of the main clamshell vent.”  These limitations are not seen to be reasonably supported by the originally filed disclosure and are thus new matter.  On Page 26, 1st full paragraph, the specification as filed refers to the size and shape of an alternative bottom corrugated vent shape can vary in size to increase access to the various retail container unit ventilation and where the vent size can be contoured to match any number of vent slots along the side wall of the container.  On page 27, lines 3-12, the specification discusses sizes of the lid to the base; and on the second to last paragraph on page 27, the specification discusses ratios of the air flow pathways determined by placement of the upper lip relative to the size of the main clamshell vent and the size of the container.  This is not seen to recite that the angle is based on at least in part the size of the container, but that the ratio of the air flow pathway is determined by placement of the upper lip relative to the size of the main clamshell vent and the size of the container and can be adjusted.  Similarly, example 3 on page 30 refers to the lip positioned based at least in part on the main clamshell vent size. Example 27 on page 35 discusses that the first and second portion of forced fluid is based on the size of the master vent slot and a size of the main clamshell vent.  Therefore, the above limitations to claims 40 and 41 are seen to be new matter. 
Claims 14, 17, 19, 32 and 39-41 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17, 19, 32 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 38 recite, “A method of cooling a container.” (see line 1).  It is noted however, that Applicant’s disclosure indicates that the method of cooling is not to cool a container, but rather to cool produce within the containers and thus appears to be inconsistent with the original disclosure, which is directed to cooling produce within the containers.  The claim is not seen to clearly define the method of cooling, commensurate with the specification.
This rejection can be overcome by amending the preamble to claims 13 and 38 to recite, “A method of cooling produce within a container” and subsequently reciting in the body of claims 13 and 38, that each of the containers contain produce (or similar language).
Claims 14, 17, 19, 32 and 39-41 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cadiente (US 7100788) in view of Hayes (US 6644494), Padda (US 20150307257), Adams (US 1826197) and Southwell (US 5429296).
Regarding claim 13, Cadiente teaches a method of cooling a container (see at least, the abstract - “introducing a flow of cooling air into the baskets”; where introducing cooling air into the baskets can be construed as cooling a container).  
Cadiente further teaches (a) a first, second, third and fourth container in a case (see figure 11, 12), that define an opening at an intersection where the four containers come together, and where the containers can be construed as being “locked” in the case due to the additional fifth and six container that is shown in figure 12.  Additionally, Cadiente teaches stacking of trays (i.e. the case) (see column 5, lines 14-22) where stacking of a tray on top of another tray also reads on “locking” a first, second, third and fourth container in a case.
Cadiente also teaches (c) defining a pair of first main clamshell vents (figure 1, item 5, 5’) between a first container lid and a base (see figure 1, item 5, 5’; column 7, lines 42-62) and a pair of second main clamshell vents between a lid and base of a second container (see figure 5, 11, 12).  Cadiente further teaches in figures 3, that the lid and the base both comprise a lip (see figure 3, item 14, 15) and that a lip thus extends from the lid and defines a portion of one of the pair of first main clamshell vents.  
Regarding the new limitation of, “an angle lip extending from the lid” and “wherein the angled lip is not parallel with the bottom wall of the case,” it is noted that the claim differs from Cadiente in this regard.
However, Cadiente teaches providing sloped sections of upper portion of the main clamshell vents, which can control the velocity of the cooling air (see column 8, lines 22-62, see figures 9 and 10).  While Cadiente is not clear on exact structure, Hayes teaches that the upper lip (200) of a clam-shell type container having multiple ventilation slots (see figure 1, item 200, 210, 220, 230; column 3, lines 10-44), where the lip extends from the lid and is angled (see the downward incline as shown in figure 1), such that the angled lip is also not parallel with a flat bottom wall of the case.  Hayes teaches that such a configuration allows for cooling air to flow into the container (see column 3, lines 10-17) and is thus similar to Cadient in this regard.  To thus modify Cadiente and to use another conventional configuration for a clamshell container that uses an angled lip to form a clamshell vent between the lid and the base of the container would thus have been a substitution of one conventional expedient for another both recognized for performing a similar function of providing cooling air to flow into the container. 
Regarding the step of, (d) defining a pair of second main clamshell vents between a lid of the second container and a base of the second container, this is seen to have been an obvious duplication of the container as shown in Cadiente’s figure 1.   It is noted that Padda has only been further relied on as evidence of defining a pair of first main clamshell vents (figure 1, 4, 5, item 2) between a lid (24) of the first container and a base (26) of the first container.  As shown in figures 1, 4 and 5, item 2, a lip extends from the lid, and the lip defines a portion of one of the pair of first main clamshell vents. 
Regarding the limitation of, (e) aligning a pair of master vent slots defined by a pair of sidewalls of the case with the pair of first main clamshell vents and the pair of second main clam shell vents, wherein the pair of master vent slots, the pair of first main clamshell vents, and the pair of second main clamshell vents are in fluid communication, Cadiente teaches a pair of master vent slots defined by a pair of sidewalls of the case (see figure 12, “vent”; figure 13, item 35’; figure 14) that are aligned with the pair of first and second clamshell vents for facilitating fluid flow and ventilation.  At figure 1, item 5 and 5’ teach a pair of first main clamshell vents between a lid of the first container and a base of the first container, and with a lip extending from the lid (see figure 3, item 14, 15).   Cadiente teaches a pair of second main clamshell vents between a lid and base of a second container (see figure 12).  Cadiente teaches that the alignment of the clamshell vents of the first container and second container with a pair of master vent slots on a pair of sidewalls of the case, (see the abstract - “tray vents that align with the ventilation channels”) for the purpose of reducing cooling time and expense for the fruit contained in the containers (see column 4, lines 56-67).
Claim 13 differs from the above combination in specifically reciting, “(b) aligning a master funnel vent defined by a bottom wall of the case with the opening, wherein the master funnel vent and the opening are in fluid communication.”
However, Adams teaches disposing four containers in a case (see figure 1) wherein the four containers define an opening there between (see the gaps between the container).  Adams also teaches a master funnel vent (15) defined by a bottom wall of the case, that is aligned with the openings between the containers for allowing fluid communication, and air circulation passageways (see page 1, column 2, lines 59-75).  Adams is similar to Cadiente because Adams is also a case within which containers can be placed, where the case is used for providing ventilation.  Cadiente also desires ventilation when shipping the containers.  It is noted that Cadiente also teaches four containers arranged such that they define an opening at an intersection of the four containers (see figure 12 for instance).  
To thus modify the combination, which also teaches transport of containers and to provide a master funnel vent in a bottom wall of the case, that is aligned with the opening defined by the four containers, as taught by Adams would have been obvious to one having ordinary skill in the art, for the purpose of allowing for additional ventilation through the containers and the case.
Claim 13 differs from the above combination in specifically reciting, “(f) disposing the angled lip of the first container in one of the pair of master vent slots; (g) forcing cooling fluid into one of the pair of master vent slots; and dividing, via the angled lip, the incoming forced cooling fluid into a first portion and a second portion, wherein the first portion enters the first container via one of the first main clamshell vents, wherein the second portion is cammed upwardly via the angled lip to enter the lid of the first container via a plurality of lid vent apertures defined by the lid.”
It is noted however, Southwell teaches a main vent slot (see figure 1, item 78) and where an extension of the container lip (see figure 2) is disposed in the main vent slot.  Southwell teaches that such a configuration can be advantageous for providing added structural rigidity to the container within the tray (see column 2, lines 60-63).  Southwell is seen to be similar to Cadiente because both Southwell (figure 1, item 78, 84) and Cadiente (figure 4, item 35) teach a “cut-away” type section to the tray.  Figure 2 of Southwell has been annotated below:

    PNG
    media_image1.png
    394
    641
    media_image1.png
    Greyscale

To thus modify the combination and to have the flanged section of the clam-shell container, which includes the clamshell vents, extend into the master vent slots, as taught by Southwell would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added structural rigidity to the assembly.
Regarding claimed steps “g” and “h” it is noted that the combination in view of Hayes already teaches an angled lip.  Cadiente teaches forcing cooling fluid into the master vent slots (see at least, figure 5 and 8; “first flow of cooling air” “second flow of cooling air”).  Cadiente’s clamshell vents are aligned with the master vent slots and where the master vent slots can be larger than the clamshell vents (see figure 4 and 5, item 35) and where the trays can be stacked, as discussed above, and Cadiente further teaches lid vent apertures (see figure 3A, item 22).  Figure 17 and 18 also teaches master vent slots that align with the clamshell vents, and where the size of the master vent slots are larger in height compared to the clamshell vents 5, 5’.  It is noted that Padda also teaches lid vent apertures as well as clamshell vents (see Figure 1, item 2 and 4).  In view of these teachings, and since the combination teaches that the lip of the clamshell vent can be angled there would have been a reasonable expectation that the combination would also have divided the forced cooling fluid into a portion that enters the first container via one of the first main clamshell vents, and a second portion would have been cammed upwardly via the angled lip and could thus enter the lid of the first container via a plurality of lid vent apertures defined by the lid.
Regarding claim 14, in view of Cadiente the combination the first portion moves through the pair of first main clamshell vents, through the pair of second main clamshell vents, and out the other one of the pair of master vent slots (see Cadiente, figure 14, primary cooling air and secondary cooling air).  Therefore, the combination teaches that the fluid would have been forced into one of the pair of mater vent slots, past the lip in the master vent slot and through the clamshell vents of the first and second containers and out of the other one of the pair of master vent slots.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13, which relies on Cadiente (US 7100788) as the primary reference, and in further view of Pickard (US 20170305633) and Krupa (US 5456379).
Claim 17 differs from the combination applied to claim 13 in specifically reciting, “forming a mid- range vent in one of the pair of end walls of the base of the first container.”
Claim 19 differs in specifically reciting, “wherein the mid-range vent is disposed in a recessed portion of the one of the pair of end walls of the base of the first container.”
It is noted however, that Pickard teaches what can be construed as a mid-range vent, on an end wall (see figures 1, 2, 3, item 108 and 112), where these openings can be construed as “midrange” and in a recessed portion of an end wall, for the purpose of providing additional ventilation (see paragraph 77).  Krupa also teaches ventilation means that are integral with the continuous sidewalls (see column 2, lines 44-47).  See also figure 1 and 4 which teaches end wall slits (46) which can be construed as mid-range vents in an end wall of the first container and which are recessed due to the corrugations in the wall. To thus modify the combination and to thus position mid-range vents in a recessed portion of an end wall would have been obvious to one having ordinary skill in the art, for the purpose of providing added venting to the container. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Cadiente (US 7100788) as the primary reference, and in further view of Johnson (US 8087527) and von Holdt (US 4982858).
Claim 32 differs from the combination in specifically reciting, “further comprising locking the second container to the first container via a second lip, wherein the second lip defines a portion of one of the pair of second main clamshell vents, wherein the locking comprises the first container receiving the second lip of the second container therein.”
It is noted however, that Johnson food containers (see column 1, line 20) where a first container can be locked to a second container via the first container receiving a lip of the second container therein (see figure 2 and 3, where a lip 43 of one container 5 engages with another container 3).  Johnson is also directed to food containers, and teaches that locking the containers together as useful for keeping the combination of containers secured together (column 4, lines 31-34)
von Holdt further evidences that locking a first container to a second container via the first container receiving a portion of the second container therein (see figure 4, 6 and figure 7 item 56, 58 and column 6, lines 23-30); where locking the first container to the second container has been advantageous for preventing relative motion of the containers (see column 1, line 46 to column 2, line 7).  As the combination teaches an array of containers, to modify the combination and provide a mechanism for locking the first container to the second container, as taught by Johnson and as evidenced by von Holdt would thus have been obvious to one having ordinary skill in the art for the purpose of stabilizing the array of containers and preventing the shifting of the containers.


Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Cadiente (US 7100788) in view of Padda (US 20150307257), Hayes (US 6644494) and Southwell (US 5429296) and in further view of Kinsey (US 2944694) and Bienaime (FR 2813588). 
Regarding claim 38, Cadiente teaches a method of “cooling a container” as discussed above with respect to claim 13, and where a container is disposed in a case (see figure 5).  Cadiente teaches defining a main clamshell vent between an upper lip of the lid and a lower lip of a base of the container (see figure 1, item 5, 5’).  Padda further evidences the presence of clamshell vents between and upper and lower lip of a clamshell container (see figure 1, item 2).  
Regarding the limitation of “the upper lip is not parallel with a base of the case, wherein the lower lip is parallel to the base of the case,” Cadiente teaches in figure 4, where it appears that the lower lip that defines the opening 5 can be construed as horizontal in portions such that it would have been parallel to some extent with a flat base of the case.  As the upper portion that defines the vent 5 angles downward at the ends, this can be construed as teaching an upper lip that is not parallel with the base of the case.  Cadiente also teaches providing sloped sections of upper portion of the main clamshell vents, which can control the velocity of the cooling air (see column 8, lines 22-62, see figures 9 and 10)
If it could have been construed that Cadiente was not clear regarding the shape of the upper lip and the lower lip, then Hayes teaches that the upper lip (200) of a clam-shell type container having multiple ventilation slots (see figure 1, item 200, 210, 220, 230; column 3, lines 10-44), where the lip extends from the lid and is angled (see the downward incline as shown in figure 1), such that the angled lip is also not parallel with a flat bottom wall of the case but where a lower lip is straight and would appear to also have been parallel with a base of a case.  Hayes teaches that such a configuration allows for cooling air to flow into the container (see column 3, lines 10-17) and is thus similar to Cadient in this regard.  To thus modify Cadiente and to use another conventional configuration for a clamshell container that uses an angled lip and another straight lip to form a clamshell vent between the lid and the base of the container would thus have been a substitution of one conventional expedient for another both recognized for performing a similar function of providing cooling air to flow into the container. 
Regarding the limitation of, “positioning the upper lip and the lower lip inside a master vent slot defined by a sidewall of the case to lock the container to the case via the lower lip positioned inside the master vent slot”, the claim differs from the above combination in this regard.
However, Southwell teaches a main vent slot (see figure 1, item 78) and where an extension of the container lip (see figure 2) extends into the main vent slot.  Southwell teaches that such a configuration can be advantageous for providing added structural rigidity to the container within the tray (see column 2, lines 60-63).  Southwell is seen to be similar to Cadiente because both Southwell (figure 1, item 78, 84) and Cadiente (figure 4, item 35) teach a “cut-away” type section to the tray. Figure 2 of Southwell has been annotated below:

    PNG
    media_image1.png
    394
    641
    media_image1.png
    Greyscale

To thus modify Cadiente and to have the flanged section of the clam-shell container extend into the master vent slots, as taught by Southwell would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added structural rigidity to the assembly.  In view of Southwell, the combination teaches that the lower lip would have been positioned inside the master vent slot, and thus can be construed as locking the container to the case.  
If it could have been construed that Southwell’s teachings were not “locking the container to the case,” then it is further noted that Kinsey and Bienaime teaches the use of slots in an outer container sidewall to secure an inner container to the outer container.  For example, Kinsey (US 2944694) teaches a slot (see figure 1, item 22) of an outer container 14, into which has been secured a portion of the inner container (21)(see column 1, lines 61-64).  Bienaime teaches sidewalls of an outer case, which comprise openings (see figure 1, item 18, 60) which can receive a lid that has a lip extending therefrom (see figure 1, item 3, 6, 7).   Bienaime further teaches that the openings in the sidewalls of the case are used for holding the containers in position (see at least, page 1, lines 28-32 of the machine translation).  Both Kinsey and Bienaime are pertinent because they are teaching how to secure inner containers within an outer case, by allowing a lip from the inner container to extend beyond a cutout in a sidewall of the outer case.  Applicant’s specification also points to the lip of the vents being useful for securing the containers in position (see page 25, last paragraph).   
As the combination teaches similar types of slots in the case (see Cadiente at least, figure 12 and figure 17), to thus modify the combination and lock a first container to the case via the lower lip positioned inside the master vent slot would have been obvious to one having ordinary skill in the art, for the purpose of keeping the inner containers in a secure position within the case.  Such a modification would have been advantageous for preventing the containers from shifting while in the case.
Regarding step “d”, Cadiente teaches forcing cooling fluid into the master vent slots (see at least, figure 5 and 8; “first flow of cooling air” “second flow of cooling air”).  
Regarding claimed steps “e” and “f” it is noted that the combination in view of Hayes already teaches an angled lip.  Cadiente’s clamshell vents are aligned with the master vent slots and where the master vent slots can be larger than the clamshell vents (see figure 4 and 5, item 35) and where the trays can be stacked, as discussed above, and Cadiente further teaches lid vent apertures (see figure 3A, item 22).   Figure 17 and 18 also teaches master vent slots that align with the clamshell vents, and where the size of the master vent slots are larger in height compared to the clamshell vents 5, 5’.  It is noted that Padda also teaches lid vent apertures as well as clamshell vents (see Figure 1, item 2 and 4).  In view of these teachings, and since the combination teaches that the lip of the clamshell vent can be angled there would have been a reasonable expectation that the combination would also have divided the forced cooling fluid into a first portion that is cammed upwardly to enter the container via lid apertures and a second portion that enters into the container via the main clamshell vent.  
Regarding claim 39, which recites that, “the first portion is 20% of the cooling fluid and the second portion is 80% of the cooling fluid,” it is noted that Cadiente teaches that the size, number and extent of the slots in the container can be arranged to optimize cooling for the type and quantity of produce for which the basket is formed (see column 4, lines 63-67).  Figure 17 and 18 also teaches master vent slots that align with the clamshell vents, and where the size of the master vent slots are larger in height compared to the clamshell vents 5, 5’.  Cadiente also teaches vent apertures in the lid (22) for the similar purpose of providing ventilation and cooling to the contents.  Since Cadiente already teaches that the size and dimensions of the vents on the container can be varied for providing the requisite degree of cooling and as the lid also contains vents for receiving cooling air, to modify the combination and to divert 80% of the cooling to the lid and have 20% enter the clamshell vents would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite cooling to the contents.
Regarding claim 40, Cadiente already teaches that the size, number and extent of the slots in the container can be arranged to optimize cooling for the type and quantity of produce for which the basket is formed (see column 4, lines 63-67; column 8, lines 22-62).  As such the particular angle as taught by the combination can also be construed to be base at least in part on the size of the container, for achieving the desired airflow.
Regarding claim 41, the combination teaches that the upper lip extends at an angle, as discussed above with respect to claim 38.  As Cadiente already teaches that the size, number and extent of the slots can be varied, as discussed above with respect to claim 40, it would have been obvious to one having ordinary skill in the art that the angle is also based in some part, on the size of the main clamshell vent.

Response to Arguments
On pages 6-8 of the response, Applicant urges that the combination does not teach dividing, via the angle lip, the incoming forced cooling fluid into a first portion and a second portion, wherein the first portion enters the first container via one of the first main clamshell vents, wherein the second portion is cammed upwardly via the angled lip to enter the lid of the first container via a plurality of lid vent apertures defined by the lid.
This urging is not seen to be sufficient in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110233077 discloses clamshell vents that align with vents in a case (figure 2).
US 2819008 discloses a container (figure 10, item 6) that is locked to a case (figure 10, item 2 and 4), using a lip on the container (figure 10, item 69, 63) that engages an opening in the case (figure 10, item 73, 88).
US 4176475 discloses a container having a vent (figure 2, item 36) and where a lip of the vent is locked into an opening (figure 2, item 64) of a “case” (see figure 3).
US 2632563 discloses a lid and tray (figure 5, item 23, 11) that are secured into a slot of a case (figure 5, item 16).
US6007854 discloses differing shaped upper and lower lips that form a clamshell vent (figure 9)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792